﻿It is my pleasure to congratulate you, Sir, on your election to the presidency of the forty-fifth session of the United Nations General Assembly. Your personal qualities have brought you to this lofty office and augur well for the success of our work.
I should like to welcome the delegation of Liechtenstein on that country's admission to membership of the United Nations. 
My distinguished colleagues and brothers, Heads of States members of the Permanent Inter-State Committee on Drought Control in the Sahel (CILSS), have done me the honour of entrusting me with the task of addressing the Assembly in order to mention the situation in the Sahel.
The peoples of the Sahel, through me, therefore, wish to express their pleasure in participating in this forum, and welcome the clarity with which the gravity of their specific problems has been perceived.
The nine States members with a population of 40 million human beings are pooling their efforts, and have been doing so for "most two decades, against the consequences of drought and desertification. But in the face of this challenge, they have never been alone. We must stress the unswerving solidarity which the Sahelian countries have enjoyed from the Members of this universal Organisation.
The tragedy which has afflicted the peoples of the Sahel underlies the establishment by the United Nations of the United Nations Sudano-Sahelian Office (UHSO), a body that tackles the problems of drought and desertification and its ill effects on the process of the development of these countries, which are confronted by the horrors of poverty, hunger and illiteracy.
It is fortunate that we can state that, in order to reduce the negative effects of these natural disasters that have afflicted the Sudano-Sahelian countries, the United Nations has recognised the importance of food security in the struggle against drought. The establishment of CIŁSS in 1973 and its adoption of a campaign against desertification reflect the importance which these States attach to this problem.
In this context, I must also mention that it is necessary to support the efforts of the Organisation for Economic Co-operation and Development (OECD) which, by establishing the Sahel Club, has created an important instrument in the co-ordination of the efforts of the Members of this Organisation. The first generation programme, produced by CILSS, made it possible to mobilise considerable financial resources from 1976 to 1982 in order to accelerate the development of the region.
In spite of these measures, which are considerable, we have to note that they have been inadequate because of the innumerable difficulties confronting the Sahel. Many challenges remain to be confronted in this region the economic situation, the preservation of the environment, health and education,
The effects of drought together with the world economic crisis constitute serious obstacles which our countries have to overcome in the difficult struggle for development and the ultimate materialisation of the objective of improving the living conditions of the peoples.
The effects of development of the CILSS countries have been seriously jeopardised by the ill effects of the world economic system, characterised by the decline in the term of trade, the drop in commodity prices, the drop in aid for development and the weight of external debt.
Given the gravity of these problems, serious problems confronting the countries of the Sahel, I am glad to stress, on behalf of my distinguished colleagues wad brothers, who are Heads of States members of CILSS, that our Governments are seeking appropriate ways and means of effectively combating these scourges so as to improve the living conditions of our peoples.
We are convinced that we can count on the international community, which has given us its support over the last few years. We welcome the convening of an international Conference on Environment and Development, which has aroused considerable hope among our peoples.
I would like to take the opportunity to express the gratitude of the peoples of the Sahel and of our respective governments for the aid and solidarity which have been proffered. I am convinced that the response of the international community and the United Nations system will always live up to the nature and diversity of the problems to be faced.
Profound political changes are causing upheaval throughout the world. They are marked by the end of the cold war and the establishment of constructive dialogue among nations. However, the process of detente and the strengthening of world peace in a complex and long one, and should be viewed as a permanent task for all our countries.
The Republic of Guinea-Bissau, committed to the principles of the United Nations, wishes to repeat its condemnation of the violation and annexation of any country by another State Member of our Organisation. The threat or the use of force in international relations is unacceptable.
Accordingly, my government wishes to express its deep concern at the occupation of Kuwait by Iraq which constitutes a grave threat to international peace and security. Aware as we are of the perils inherent in the situation in the Gulf and its unforeseeable consequences, Guinea-Bissau exhorts Iraq to respect the relevant resolutions of the Security Council. Efforts must be continued and all the Machinery capable of bringing about a peaceful solution to the conflict must be brought to bear.
The question of the Middle East has now assumed a new dimension tension in the light of new developments in the region. In this regard, we continue to support the idea of an international conference under the auspices of the United Nations with the participation of all the parties concerned.
The independence of Namibia, which we would like to welcome once again, has breathed new life into the process off the peaceful and comprehensive resolution of the problem of southern Africa, and has opened up encouraging prospect of peace in Angola and Mozambique.
We welcome the changes which have occurred in South Africa and the process of dialogue which is under way. However, it is urgent to put an end to confrontation and violence so as to permit the establishment of a climate propitious for the continuation of the negotiating process, which should lead to the establishment of a non-racial and democratic system that would promote fraternal relations and relation of good understanding among all South Africans.
Bloody clashes in Liberia are another source of profound concern. We would appeal to the parties to the conflict to put an end to this fratricidal war which is tearing the country apart, causing the loss of innocent lives and destroying material property necessary for the development of the country.
The persistence of the occupation of East Timor the inter-community confrontation in Lebanon, differences in the solution of the Cambodian problem and tensions in different parts of the world, in particular in the Korean peninsula and in Cyprus, are also grounds for concern.
I should like to stress once again the effective action of the Secretary-General Mr. Javier Peres de Cuellar for the United Nations and, in particular in the search for a peaceful solution for Western Sahara, and also his personal contribution to the strengthening of the role and prestige of the Organisation. 
The positive trends in the world today must be seized in order to guarantee a constant climate of dialogue among nations. We must, therefore, individually and collectively respect the principles of the Charter and international norms governing relations among States which have established the primacy of law over force and advocate negotiated solutions for all conflicts. 
